DETAILED ACTION
This action is responsive to the Applicant’s response filed 02/25/22. As indicated in Applicant’s response, claims 1-2, 7, 14, 19 have been amended.  Claims 1-20 are pending in the office action.
EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance.
A) There has been no prior art rejection as the subject matter as claimed is deemed an obvious variant to that of a previously issued parent case, the subject matter as following.
A method comprising:
(i) storing, by a first device of a first network, in a queue, data received from a second device of a second network, the data comprising a plurality of modifications to apply in an order to an operating system registry of an operating system on the second device to transition from a first state to a second state;
(ii) communicating, by the first device responsive to receiving a request from the second device to access the data, authentication information to the second device to cause the second device to authenticate the first device; and
(iii) communicating, by the first device responsive to the first device being authenticated, the data from the queue to the second device to cause the second device to apply the plurality of modifications in the order to transition the operating system registry of the operating system on the second device from the first state to the second state.
	( as recited in claims 1, 8, 15)

		B) Double Patenting Rejection
	The only outstanding Provisional Obviousness Double Patenting rejection to the case has been overcome with Applicant’s filing of a Terminal Disclaimer with this (2/25/22) response.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A Vu whose telephone number is (571) 272-3735.  The examiner can normally be reached on 8AM-4:30PM/Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Chat Do can be reached on (571)272-3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3735 (for non-official correspondence - please consult Examiner before using) or 571-273-8300 (for official correspondence) or redirected to customer service at 571-272-3609.
Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Tuan A Vu/
Primary Examiner, Art Unit 2193
March 17, 2022